                         Case 1:21-mj-00123-RMM Document 8 Filed 01/22/21 Page 1 of 1



  AO 442 (Rev. 11111)   Arrest Warr   t




                                           UNITED STATES DISTRICT COURT
                                                                        for the

                                                               District of Columbia

                      United Stat s of America

                                                                          ~       Case: 1:21-mj-00123
                        Marissa A. Suarez
                                                                          )       Assigned to: Judge Robin M. Meriweather
                                                                          )       Assign Date: 1/19/2021
                                                                          )       Description: COMPLAINT WI ARREST WARRANT
                                                                          )
                                De ndanl


                                                            ARREST WARRANT
 To:        Any authorized la         enforcement officer


            YOU ARE COM               ANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name a/person to be arrested)                                               Marissa A. Suarez
 who is accused of an offen e or violation based on the following document filed with the court:

o      Indictment           o    S perseding Indictment         o   Information      o   Superseding Information           lI. Complaint
o      Probation Violation Pet tion            o   Supervised Release Violation Petition       o Violation     Notice      0 Order of the Court

This offense is briefly desc ibed as follows:

18 USC I 7S2(a) Knowin Iy Entering or Remaining in any Restricted Building                      or Grounds      Without Lawful Authority
40 USC 5104(e)(2) Viole t Entry and Disorderly Conduct on Capitol Grounds




                                                                                                               2021.01.19
Date: __        -"-0-,-,-1/_.._19"",/.=2,,,,02,,_,1,---+-                                                      16:58:17 -05'00'
                                                                                                Issuing officer's signalllre

City and state:                                                                Robin M. Meriweather,         U.S. Magistrate      Judge
                                                                                                 Printed name and title


                                                                      Return


at (city and state)



                                                                                              Arresting officer's Signature
